Case 3:15-cv-00675-JBA Document 1263 Filed 09/04/19 Page 1 of 7

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE

 

COMMISSION, Civil No. 3:15cv675 (JBA)
Plaintiff,
v.

IFTIKAR AHMED, September 4, 2019

Defendant, and

IFTIKAR ALI AHMED SOLE PROP; I-CUBED
DOMAINS, LLC; SHALINI AHMED; SHALINI
AHMED 2014 GRANTOR RETAINED ANNUNITY
TRUST; DIYA HOLDINGS LLC; DIYA REAL
HOLDINGS, LLC; I.I. 1, a minor child, by and through
his next friends IFTIKAR and SHALINI AHMED, his
parents; I.I. 2, a minor child, by and through his next
friends IFTIKAR and SHALINI AHMED, his parents;
and I.I. 3, a minor child, by and through his next
friends IFTIKAR and SHALINI AHMED, his parents,

Relief Defendants.

 

 

RULING DENYING DEFENDANT’S MOTION TO ALTER FINAL JUDGMENT

Mr. Ahmed moves to alter or amend the Amended Final Judgment ([Doc. # 1054]) under
Federal Rule of Civil Procedure 59(e). (Mot. to Amend [Doc. # 1086].) The SEC opposes that
motion. (SEC Opp. [Doc. # 1109].) For the reasons that follow, Mr. Ahmed’s motion is denied.

I. Background

The Court assumes the parties’ familiarity with the history of this case. Pursuant to the
Court’s Ruling on Remedies and Judgment, ([Doc. # 955]), the SEC filed a proposed final
judgment, ([Doc. # 960]), to which Defendant and Relief Defendants objected, ([Docs. # 962, 963]),

and the SEC replied ([Doc. # 981]). The Court ruled on those objections, ([Doc. # 986]), and
Case 3:15-cv-00675-JBA Document 1263 Filed 09/04/19 Page 2 of 7

entered Judgment, ([Doc. # 982]), which incorporated portions of the SEC’s proposal and
modifications made in response to the Defendant’s and Relief Defendants’ objections. Mr. Ahmed
then moved for relief from that Judgment under Fed. R. Civ. P. 60(b), ([Doc. # 1012]), which was
granted in part and denied in part, (Doc. # 1052]). The SEC and the Relief Defendants also moved
separately to alter or amend that Judgment ([Docs. # 1013, 1034]). After ruling on those motions,
({Doc. # 1053]), the Court entered an Amended Final Judgment, ({Doc. # 1054]). Mr. Ahmed now
moves to further amend that judgment.
II. Discussion

Although Fed. R. Civ. P. 59(e) permits motions to alter or amend a judgment, “[i]t is well-
settled that Rule 59 is not a vehicle for relitigating old issues, presenting the case under new
theories, securing a rehearing on the merits, or otherwise taking a second bite at the apple.” Sequa
Corp. v. GB] Corp., 156 F.3d 136, 144 (2d Cir. 1998) (internal quotation omitted). The principal
“srounds for granting a Rule 59(e) motion to alter or amend are ‘an intervening change of
controlling law, the availability of new evidence, or the need to correct a clear error or prevent
manifest injustice.” Densberger v. United Technologies Corp., 125 F. Supp. 2d 585, 597 (D. Conn.
2000) (quoting Virgin Atl. Airways, Ltd. V. Nat'l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir.
1992)). “A district court has broad discretion in determining whether to grant a motion to alter or
amend the judgment.” Baker v. Dorfman, 239 F.3d 415, 427 (2d Cir. 2000).

Mr. Ahmed argues that the Amended Final Judgment should be amended further in eight
ways, in order to:

(i) recalculate the judgment amount such that the Defendant’s non-forfeited assets
already in the hands of the purported victim are first credited against disgorgement;
(ii) allow the Defendant to choose which assets used to satisfy different parts of the
judgment as it is his right; (iii) determine a method and process to calculate the
Case 3:15-cv-00675-JBA Document 1263 Filed 09/04/19 Page 3 of 7

award of “interest or gains” so that it is not arbitrary in either process or in
calculation; (iv) include an offset for losses on the assets used for satisfying
disgorgement; (v) correct the statement that should read “(6) that the amount of
interest and returns on disgorged frozen assets;” (vi) correct that statement that it
is “interest OR gains” and not “interest AND gains;” (vii) correct the insertion of
Rule 54(b)’s language as the Defendant intended to oppose such statement and as
per Connecticut local rules, had time to do so before this esteemed Court ruled on
that issue; and (viii) clarify that the esteemed Court indeed intended to issue rulings
and its amended final judgment just hours before the Defendant filed his post-
hearing brief, in compliance with the deadline set for such submissions by this
esteemed Court itself, which dealt with issues addressed in the rulings and amended
final judgment.

(Mot. to Amend at 1-2.) The SEC responds that Defendant’s motion “does nothing more than
recycle arguments the Court previously considered and rejected” but “points to no new evidence,
no change in controlling law, and nothing approaching error or injustice - much less manifest
error.” (SEC Opp. at 3-4.)

First, Mr. Ahmed argues that the Amended Final Judgment should be amended to reduce
the disgorgement award by the amount of “the Defendant’s non-forfeited assets already in the
hands of the purported victim,” Oak. (Mot. to Amend at 1.) He asserts that “[c]ourts routinely
award credit against disgorgement for assets that are in the possession of the alleged victim,” (id.
at 3), but he cites no authority in support of that assertion. Defendant “requests that the value of
those non-forfeited assets be determined first and credited against disgorgement” and that “other
aspects of disgorgement (such as pre-judgment interest, civil penalty, interest and gains)” be
recalculated thereafter. (Jd.) Mr. Ahmed has repeatedly raised arguments regarding the status of
and claimed need to value assets held by Oak, and the Court has repeatedly rejected those
arguments. (See Ruling on Def.’s Rule 60(b) Mot. [Doc. # 1052] at 3 (rejecting Mr. Ahmed’s “efforts

to relitigate the status of the Oak assets,” including their “proper value and disposition,” because
Case 3:15-cv-00675-JBA Document 1263 Filed 09/04/19 Page 4 of 7

that issue had already been decided by the Court); Reply Supp. Mot. to Amend [Doc. # 1117] (“The
Defendant has also already briefed this issue. [Doc. # 959].”).) Mr. Ahmed’s disagreement with the
Court’s prior rulings on this topic does not support his request to alter the Amended Final
Judgment.

Second, Mr. Ahmed argues that the Amended Final Judgment should be further amended
to “include explicit language that the Defendant gets to choose which assets to apply to the different
parts of the judgment.” (Mot. to Amend at 4.) He argues that “there is no case law in this nation
that allows the SEC to ‘cherry-pick’ their assets in terms of what assets to apply to which part of
the judgment” and that “it is the Defendant’s right to decide which assets to apply to that
judgment.” (Id.) But Mr. Ahmed offers no argument or authority in support of his position, and
he misrepresents the procedure adopted by this Court to satisfy the judgment in this case, which
does not permit the SEC to “cherry-pick” assets to apply to different parts of the judgment.

Third, Mr. Ahmed argues that the judgment should be amended to “include some process
for the determination of interest or gains.” (Id.) He contends that the Court “did not take into
consideration the Defendant’s views on interest or gains” and that the Court must nol “simply
leave it up to an uninformed third-party who is not vested and who just entered this case,” referring
presumably to the Receiver. (Id.) But contrary to Defendant’s assertions, this issue has already been
thoroughly litigated and decided. After considering arguments of the SEC, Defendant, and Relief
Defendants, the Court concluded that interest or gains are owed only on “the frozen assets used to
satisfy th[e] disgorgement amount,” not on all frozen assets or on assets used to satisfy the penalty
portion of the judgment, and that the interest or gains should be calculated by determining the

“actual interest accrued or gains earned” and not by using the “checking account interest rate”
Case 3:15-cv-00675-JBA Document 1263 Filed 09/04/19 Page 5 of 7

proposed by Defendant and Relief Defendants. (Supplemental Ruling on Remedies [Doc. # 1051]
at 2, 5.)

Fourth, Defendant argues that “the Amended Judgment should be amended to include an
offset for losses on assets used toward the disgorgement amount.” (Mot. to Amend at 5.) He notes
that he has “already briefed this issue” but offers no argument to suggest that any law has since
changed, new evidence has come to light, or manifest injustice has occurred beyond his
disagreement with the Court’s decision not to order the offset he seeks.

Fifth, Mr. Ahmed argues that the line in the Amended Final Judgment which reads “IT IS
HEREBY FURTHER ORDERED that the amount of interest and returns on frozen assets which
Defendant must turn over . . . will be determined by a receiver or such other process that this Court
will order,” (Amended Final J. ¢ 6), must be amended to indicate that the interest and returns are
owed only on “frozen disgorged assets.” (Mot. to Amend at 5.) But the Judgment itself makes clear
elsewhere that the interest and returns are owed “on disgorged frozen assets,” (Amended Final J. ¢
4), and thus amendment of the judgment to include that language as Defendant requests is
unnecessary.

Sixth, Defendant argues that the Amended Final Judgment should be further amended
because it refers in one paragraph to “interest or gains” and in another paragraph to “interest and
returns” “such that [] the two statements are comparable and there is no confusion.” (Mot. to
Amend at 5.) He argues that both paragraphs should refer to “interest and returns.” The Court sees
no cause for confusion in using both terms, and Mr. Ahmed has not stated any grounds for relief
under Rule 59.

Seventh, Mr. Ahmed argues that “the Amended Judgment should be further amended to
correct the insertion of Rule 54(b)’s language” because

5
Case 3:15-cv-00675-JBA Document 1263 Filed 09/04/19 Page 6 of 7

there are still significant issues to be determined in this esteemed Court that are not
final, contrary to the Rule 54(b) certification: the Defendant’s non-forfeited assets
at Oak must first be applied to disgorgement and then the rest of the judgment
calculated from that point and a process must be determined for the calculation of
interest or gains and an express statement made that the Defendant chooses such
assets for various parts of the judgment.

(Id. at 6.) This argument merely repeats those made elsewhere in Defendant’s motion to amend,
Moreover, Defendant’s disagreement with the Court’s rulings does not render the judgment “not
final,” nor is it cause to question the validity of a Rule 54(b) certification in a final judgment.

Eighth and finally, Mr. Ahmed argues that the judgment should be amended to “clarify that
the esteemed Court intended to issue rulings and its amended final judgment just hours before the
Defendant filed his post-hearing brief, in compliance with the deadline set for such submissions
by this esteemed Court itself, which dealt with issues addressed in the rulings and amended final
judgment.” (Jd. at 2.) But the Court invited that post-hearing brief to address issues separate from
those the Court addressed in amending the final judgment: “[the Court will] provide Mr. Ahmed
a transcript of the receiver-related proceedings today and give him two weeks to file any responses
to the substance of the proceeding that he wishes and, thereafter, the Court will make its decision
related to whether to appoint a receiver and, if so, whom to appoint.” (Tr. of 11/28/18 Hearing
[Doc. # 1043] at 5:13-18.) Moreover, the Court amended the original final judgment in response
to motions by the SEC and the Relief Defendants, (Ruling on Pl.’s and Rel. Defs.’ Mots. to Amend
and Clarify the J. [Doc. # 1053]), which gave Mr. Ahmed the opportunity to respond to those
motions and inform the Court of his position regarding amendment of the judgment.

Mr. Ahmed argues that there are “at least three issues that impacted the Final Amended
Judgment [Doc. # 1054] that the Defendant was not heard on: (1) the classification of ‘interest and

gains’; (2) the Defendant’s assets at Oak; and (3) questioning the potential receiver candidates.”

6
Case 3:15-cv-00675-JBA Document 1263 Filed 09/04/19 Page 7 of 7

(Reply Supp. Mot. to Amend at 8.) As discussed above, Mr. Ahmed has repeatedly made and the
Court has repeatedly considered his arguments on the issues of interest and gains and the assets at
Oak. As to the potential receiver candidates, the Amended Final Judgment, entered on December
14, 2018, indicates neither that a receiver will be appointed nor which potential candidate would
be chosen. The Receiver was not appointed until December 20, 2018, six days after Mr. Ahmed
filed his post-hearing brief, and the Order Appointing Receiver makes clear that the Court
considered Defendant’s arguments laid out in that brief. ([Doc. # 1070].)

Because Mr. Ahmed seeks to relitigate issues already decided by this Court and offers no
evidence or argument which could meet the high standard for Rule 59 motions, he has not
demonstrated that the Amended Final Judgment should be further amended as requested.

III. Conclusion
For the foregoing reasons, Defendant’s Motion to Alter or Amend the Judgment [Doc. #

1086] is DENIED.

A Ef 1
few pee Yes OT 7

 

Janet Bond Arterton, U.S.D.J.

Dated at New Haven, Connecticut this 4th day of September, 2019.
